                                                                                                 Electronically Filed - Taney - September 20, 2019 - 12:10 PM
                                                                             1946-CC00198

               IN THE CIRCUIT COURT OF TANEY COUNTY, MISSOURI


IVALEE VANDERHOFF and                              )
LEONARD VANDERHOFF                                 )
                                                   )
                Plaintiffs,                        )
                                                   )
v.                                                 )       Case No. _______________
                                                   )
WYNDAM VACATION RESORTS, INC.                      )       DEMAND FOR JURY TRIAL
Serve:                                             )
Registered Agent                                   )
Corporate Creations Network, Inc.                  )
12747 Olive Boulevard                              )
Suite 300                                          )
St. Louis, Missouri 63141                          )
                                                   )
                Defendant.                         )


                              PLAINTIFFS’ PETITION FOR DAMAGES

       COME NOW the Plaintiffs, Ivalee Vanderhoff and Leonard Vanderhoff and for their

causes of action against Wyndam Vacation Resorts, Inc. allege and state as follows:

                                        THE PARTIES

       1.       The Plaintiffs Ivalee Vanderhoff and Leonard Vanderhoff (hereinafter

“Vanderhoffs”) are now, and were at all times material hereto, husband and wife residing in

Halstead, Kansas.

       2.       The Defendant Wyndam Vacation Resorts, Inc. (hereinafter “Wyndam” or

“Defendant”) is a Delaware corporation in good standing, authorized to do business, and doing

business in the State of Missouri.

       3.       Wyndam Vacation Resorts, Inc. may be served by serving its Registered Agent,

Corporate Creations Network, Inc., 12747 Olive Boulevard, Suite 300, St. Louis, Missouri 63141




                                                                 EXHIBIT
            Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 1 of 27                 A
                                                                                                           Electronically Filed - Taney - September 20, 2019 - 12:10 PM
                                  VENUE AND JURISDICTION

       4.       This Court has jurisdiction over the parties to this case, as well as the subject matter

of this lawsuit, and venue is properly placed before this Court, as all of the acts complained of

occurred in Taney County, Missouri.

                                   GENERAL ALLEGATIONS
                                        The Contracts

       5.       On or about November 10, 2013, the Vanderhoffs entered into a contract. Pursuant

to the terms of the first contract, the Vanderhoffs would pay for ownership points in a vacation

community.

       6.       On or about December 8, 2013, the Plaintiffs entered into a contract agreement with

Defendant Wyndam. Pursuant to the terms of the second contract, the Vanderhoffs would pay for

ownership points in a vacation community.

       7.       On or about November 10, 2014, the Plaintiffs entered into a contract agreement

and installment note with Wyndam. Pursuant to the terms of the contract, the Vanderhoffs would

pay the sum of $74,210.85 as and for ownership points in a vacation community. (Attached hereto

and incorporated herein by this reference is Exhibit A, a true and correct copy of Contract No. 3).

       8.       On or about December 13, 2014, the Vanderhoffs entered into a contract agreement

and installment note with Wyndam. Pursuant to the terms of the contract, the Vanderhoffs would

pay the sum of $24,074.05 as and for ownership points in a vacation community known as Fairfield

At The Meadows Condominium. (Attached hereto and incorporated herein by this reference

is Exhibit B, a true and correct copy of Contract No. 4).

       9.       On or about February 21, 2015, the Plaintiffs entered into a contract with Defendant

Wyndam.       Pursuant to the terms of the contract, the Vanderhoffs would pay the sum of




            Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 2 of 27
                                                                                                     Electronically Filed - Taney - September 20, 2019 - 12:10 PM
$142,131.27 as and for ownership points in a vacation community.             (Attached hereto and

incorporated herein by this reference is Exhibit C, a true and correct copy of Contract No. 5).

       10.     On or about March 17, 2015, the Vanderhoffs entered into a contract agreement

with Wyndam. Pursuant to the terms of the contract, the Vanderhoffs would pay the sum of

$176,954.17 as and for ownership points in a vacation community.             (Attached hereto and

incorporated herein by this reference is Exhibit D, a true and correct copy of Contract No. 6).

       11.     On or about June 12, 2015, the Plaintiffs entered into a contract agreement with

Defendant Wyndam. Pursuant to the terms of the contract, the Vanderhoffs would pay the sum of

$214,423.09 as and for ownership points in a vacation community.             (Attached hereto and

incorporated herein by this reference is Exhibit E, a true and correct copy of Contract No. 7).

       12.     On or about November 16, 2015, the Plaintiffs entered into a contract agreement

with Defendant Wyndam. Pursuant to the terms of the contract, the Vanderhoffs would pay the

sum of $242,033.94 as and for ownership points in a vacation community. (Attached hereto and

incorporated herein by this reference is Exhibit F, a true and correct copy of Contract No. 8).

       13.     On or about December 4, 2016, the Vanderhoffs entered into a contract agreement

with Defendant Wyndham. Pursuant to the terms of the contract, the Plaintiffs would pay the sum

of $278,734.16 as and for ownership points in a vacation community. (Attached hereto and

incorporated herein by this reference is Exhibit G, a true and correct copy of Contract No. 9).

       14.     Through the entering of these contracts, the Vanderhoffs incurred debt in excess of

$300,000.00.

                                  THE REPRESENTATIONS

       15.     On each of the occasions when a contract was signed, a sales agent for Wyndam

told the Vanderhoffs that the purchase of the points was an investment.




         Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 3 of 27
                                                                                                     Electronically Filed - Taney - September 20, 2019 - 12:10 PM
        16.    On each of the occasions when a contract was signed, a sales agent for Wyndam

told the Vanderhoffs they could rent their points and then use that money to pay their maintenance

fees.

        17.    On each of the occasions when a contract was signed, a sales agent for Wyndam

told the Vanderhoffs their points could be rented to make additional income.

        18.    On each of the occasions when a contract was signed, a sales agent for Wyndam

told the Vanderhoffs they needed to purchase additional points in order to make their membership

more “current” or able to use.

        19.    On each of the occasions when a contract was signed, a sales agent for Wyndam

told the Vanderhoffs they would be able to utilize their vacation points in order to vacation

anywhere at any time.

        20.    On each date of purchase, the Vanderhoffs were told this was a one-day-only deal

and they had to sign that day, or they would lose that deal forever.

        21.    On each of the occasions when a contract was signed, a sales agent for Wyndam

would show the Vanderhoffs handwritten notes, charts, graphs and/or diagrams pertaining to the

timeshare. However, these handwritten notes, charts, graphs and/or diagrams were not provided

to the Vanderhoffs.

                                          Contract No. 1

        22.    On or about the 10th day of November, 2013, the Vanderhoffs entered into Contract

No. 000201349743 with Wyndam.

        23.    In the meeting on November, 2013 the Vanderhoffs were told the meeting would

last one hour. However, the meeting lasted three hours.




         Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 4 of 27
                                                                                                   Electronically Filed - Taney - September 20, 2019 - 12:10 PM
       24.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.

       25.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam the

points would increase in value and could be sold at a profit.

       26.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam the

points could be rented to pay for maintenance fees.

       27.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam the

points could be rented to make additional income.

       28.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam they

needed to purchase more points to make their membership current or able to use.

       29.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam they

would be able to utilize their points in order to vacation anywhere at anytime.

       30.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam this was

a one-day-deal and must be signed that day or the deal would be lost forever.

       31.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam they

had a right to cancel the contract.

       32.     In the meeting on November, 2013 the Vanderhoffs were given descriptions of the

closing documents by Wyndam. However, they were not provided a copy of those documents at

that time.

       33.     In the meeting on November, 2013 the Vanderhoffs were told by Wyndam their

sales agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.




         Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 5 of 27
                                                                                                    Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          34.   In the meeting on November, 2013 the Vanderhoffs were told by Wyndam’s sales

agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.

          35.   The Vanderhoffs did, in fact, refer people to Wyndam.

          36.   Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.

          37.   On November, 2013 the Vanderhoffs were shown handwritten notes, charts, graphs

and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and diagrams

were never provided to the Plaintiffs.



                                         Contract No. 2

          38.   On or about the 8th of December, 2013, the Vanderhoffs entered into Contract No.

000201354495 with Wyndam.

          39.   In the meeting on December 8, 2013 the Vanderhoffs were told the meeting would

last one hour. However, the meeting lasted three hours.

          40.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.

          41.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam the

points would increase in value and could be sold at a profit.

          42.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam the

points could be rented to pay for maintenance fees.

          43.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam the

points could be rented to make additional income.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 6 of 27
                                                                                                   Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          44.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam they

needed to purchase more points to make their membership current or able to use.

          45.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam they

would be able to utilize their points in order to vacation anywhere at any time.

          46.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam this

was a one-day-deal and must be signed that day or the deal would be lost forever.

          47.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam they

had a right to cancel the contract.

          48.   In the meeting on December 8, 2013 the Vanderhoffs were given descriptions of

the closing documents by Wyndam. However, they were not provided a copy of those documents

at that time.

          49.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam their

sales agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.

          50.   In the meeting on December 8, 2013 the Vanderhoffs were told by Wyndam’s sales

agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.

          51.   The Vanderhoffs did, in fact, refer people to Wyndam.

          52.   Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.

          53.   On December 8, 2013 the Vanderhoffs were shown handwritten notes, charts,

graphs and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and

diagrams were never provided to the Plaintiffs.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 7 of 27
                                                                                                  Electronically Filed - Taney - September 20, 2019 - 12:10 PM
                                         Contract No. 3

       54.     On or about the 10th day of November, 2014 the Vanderhoffs entered into Contract

No. 000201444304 with Wyndam.

       55.     In the meeting on November 10, 2014 the Vanderhoffs were told the meeting would

last one hour. However, the meeting lasted four hours.

       56.     In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.

       57.     In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam the

points would increase in value and could be sold at a profit.

       58.     In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam the

points could be rented to pay for maintenance fees.

       59.     In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam the

points could be rented to make additional income.

       60.     In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam they

needed to purchase more points to make their membership current or able to use.

       61.     In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam they

would be able to utilize their points in order to vacation anywhere at anytime.

       62.     In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam this

was a one-day-deal and must be signed that day or the deal would be lost forever.

       63.     In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam they

had a right to cancel the contract.




         Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 8 of 27
                                                                                                      Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          64.   In the meeting on November 10, 2014 the Vanderhoffs were given descriptions of

the closing documents by Wyndam. However, they were not provided a copy of those documents

at that time.

          65.   In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam their

sales agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.

          66.   In the meeting on November 10, 2014 the Vanderhoffs were told by Wyndam’s

sales agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.

          67.   The Vanderhoffs did, in fact, refer people to Wyndam.

          68.   Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.

          69.   On November 10, 2014 the Vanderhoffs were shown handwritten notes, charts,

graphs and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and

diagrams were never provided to the Plaintiffs.

                                         Contract No. 4

          70.   On or about the 13th day of December, 2014 the Vanderhoffs entered into Contract

No. 000201449477 with Wyndam.

          71.   In the meeting on December 13, 2014 the Vanderhoffs were told the meeting would

last one hour. However, the meeting lasted three hours.

          72.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 9 of 27
                                                                                                      Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          73.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam the

points would increase in value and could be sold at a profit.

          74.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam the

points could be rented to pay for maintenance fees.

          75.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam the

points could be rented to make additional income.

          76.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam they

needed to purchase more points to make their membership current or able to use.

          77.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam they

would be able to utilize their points in order to vacation anywhere at any time.

          78.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam this

was a one-day-deal and must be signed that day or the deal would be lost forever.

          79.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam they

had a right to cancel the contract.

          80.   In the meeting on December 13, 2014 the Vanderhoffs were given descriptions of

the closing documents by Wyndam. However, they were not provided a copy of those documents

at that time.

          81.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam their

sales agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.

          82.   In the meeting on December 13, 2014 the Vanderhoffs were told by Wyndam’s

sales agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 10 of 27
                                                                                                  Electronically Filed - Taney - September 20, 2019 - 12:10 PM
       83.     The Vanderhoffs did, in fact, refer people to Wyndam.

       84.     Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.

       85.     On December 13, 2014 the Vanderhoffs were shown handwritten notes, charts,

graphs and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and

diagrams were never provided to the Plaintiffs.

                                         Contract No. 5

       86.     On or about the 21st day of February, 2015 the Vanderhoffs entered into Contract

No. 000681503058 with Wyndam.

       87.     In the meeting on February 21, 2015 the Vanderhoffs were told the meeting would

last one hour. However, the meeting lasted two hours.

       88.     In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.

       89.     In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam the

points would increase in value and could be sold at a profit.

       90.     In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam the

points could be rented to pay for maintenance fees.

       91.     In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam the

points could be rented to make additional income.

       92.     In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam they

needed to purchase more points to make their membership current or able to use.

       93.     In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam they

would be able to utilize their points in order to vacation anywhere at any time.




        Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 11 of 27
                                                                                                     Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          94.    In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam this

was a one-day-deal and must be signed that day or the deal would be lost forever.

          95.    In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam they

had a right to cancel the contract.

          96.    In the meeting on February 21, 2015 the Vanderhoffs were given descriptions of

the closing documents by Wyndam. However, they were not provided a copy of those documents

at that time.

          97.    In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam their

sales agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.

          98.    In the meeting on February 21, 2015 the Vanderhoffs were told by Wyndam’s sales

agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.

          99.    The Vanderhoffs did, in fact, refer people to Wyndam.

          100.   Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.

          101.   On February 21, 2015 the Vanderhoffs were shown handwritten notes, charts,

graphs and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and

diagrams were never provided to the Plaintiffs.

                                          Contract No. 6

          102.   On or about the 17th day of March, 2015 the Vanderhoffs entered into Contract No.

000641514641 with Wyndam.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 12 of 27
                                                                                                  Electronically Filed - Taney - September 20, 2019 - 12:10 PM
        103.    In the meeting on March 17, 2015 the Vanderhoffs were told the meeting would

last one hour. However, the meeting lasted more than three hours.

        104.    In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.

        105.    In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam the points

would increase in value and could be sold at a profit.

        106.    In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam the points

could be rented to pay for maintenance fees.

        107.    In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam the points

could be rented to make additional income.

        108.    In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam they

needed to purchase more points to make their membership current or able to use.

        109.    In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam they

would be able to utilize their points in order to vacation anywhere at any time.

        110.    In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam this was

a one-day-deal and must be signed that day or the deal would be lost forever.

        111.    In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam they had

a right to cancel the contract.

        112.    In the meeting on March 17, 2015 the Vanderhoffs were given descriptions of the

closing documents by Wyndam. However, they were not provided a copy of those documents at

that time.




         Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 13 of 27
                                                                                                    Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          113.   In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam their

sales agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.

          114.   In the meeting on March 17, 2015 the Vanderhoffs were told by Wyndam’s sales

agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.

          115.   The Vanderhoffs did, in fact, refer people to Wyndam.

          116.   Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.

          117.   On March 17, 2015 the Vanderhoffs were shown handwritten notes, charts, graphs

and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and diagrams

were never provided to the Plaintiffs.

                                          Contract No. 7

          118.   On or about the 13th day of June, 2015 the Vanderhoffs entered into Contract No.

000201514411 with Wyndam.

          119.   In the meeting on June 12, 2015 the Vanderhoffs were told the meeting would last

one hour. However, the meeting lasted more than four hours.

          120.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.

          121.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam the points

would increase in value and could be sold at a profit.

          122.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam the points

could be rented to pay for maintenance fees.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 14 of 27
                                                                                                   Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          123.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam the points

could be rented to make additional income.

          124.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam they needed

to purchase more points to make their membership current or able to use.

          125.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam they would

be able to utilize their points in order to vacation anywhere at anytime.

          126.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam this was a

one-day-deal and must be signed that day or the deal would be lost forever.

          127.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam they had

a right to cancel the contract.

          128.   In the meeting on June 12, 2015 the Vanderhoffs were given descriptions of the

closing documents by Wyndam. However, they were not provided a copy of those documents at

that time.

          129.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam their sales

agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.

          130.   In the meeting on June 12, 2015 the Vanderhoffs were told by Wyndam’s sales

agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.

          131.   The Vanderhoffs did, in fact, refer people to Wyndam.

          132.   Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 15 of 27
                                                                                                    Electronically Filed - Taney - September 20, 2019 - 12:10 PM
       133.    On June 12, 2015 the Vanderhoffs were shown handwritten notes, charts, graphs

and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and diagrams

were never provided to the Plaintiffs.

                                         Contract No. 8

       134.    On or about the 16th day of November, 2015 the Vanderhoffs entered into Contract

No. 000201540267 with Wyndam.

       135.    In the meeting on November 16, 2015 the Vanderhoffs were told the meeting would

last one hour. However, the meeting lasted more than four hours.

       136.    In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.

       137.    In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam the

points would increase in value and could be sold at a profit.

       138.    In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam the

points could be rented to pay for maintenance fees.

       139.    In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam the

points could be rented to make additional income.

       140.    In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam they

needed to purchase more points to make their membership current or able to use.

       141.    In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam they

would be able to utilize their points in order to vacation anywhere at anytime.

       142.    In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam this

was a one-day-deal and must be signed that day or the deal would be lost forever.




        Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 16 of 27
                                                                                                      Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          143.   In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam they

had a right to cancel the contract.

          144.   In the meeting on November 16, 2015 the Vanderhoffs were given descriptions of

the closing documents by Wyndam. However, they were not provided a copy of those documents

at that time.

          145.   In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam their

sales agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.

          146.   In the meeting on November 16, 2015 the Vanderhoffs were told by Wyndam’s

sales agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.

          147.   The Vanderhoffs did, in fact, refer people to Wyndam.

          148.   Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.

          149.   On November 16, 2015 the Vanderhoffs were shown handwritten notes, charts,

graphs and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and

diagrams were never provided to the Plaintiffs.

                                          Contract No. 9

          150.   On or about the 4th day of December, 2016 the Vanderhoffs entered into Contract

No. 00020-1650140 with Wyndam.

          151.   In the meeting on December 4, 2016 the Vanderhoffs were told the meeting would

last one hour. However, the meeting lasted between four and five hours.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 17 of 27
                                                                                                   Electronically Filed - Taney - September 20, 2019 - 12:10 PM
        152.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam the

purchase of the points was an investment.

        153.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam the

points would increase in value and could be sold at a profit.

        154.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam the

points could be rented to pay for maintenance fees.

        155.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam the

points could be rented to make additional income.

        156.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam they

needed to purchase more points to make their membership current or able to use.

        157.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam they

would be able to utilize their points in order to vacation anywhere at anytime.

        158.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam this

was a one-day-deal and must be signed that day or the deal would be lost forever.

        159.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam they

had a right to cancel the contract.

        160.    In the meeting on December 4, 2016 the Vanderhoffs were given descriptions of

the closing documents by Wyndam. However, they were not provided a copy of those documents

at that time.

        161.    In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam their

sales agent would be their personal representative to answer questions and to help them rent the

timeshare points in the future.




         Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 18 of 27
                                                                                                      Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          162.   In the meeting on December 4, 2016 the Vanderhoffs were told by Wyndam’s sales

agent the Vanderhoffs would receive credits or discounts for referring new people to purchase

points.

          163.   The Vanderhoffs did, in fact, refer people to Wyndam.

          164.   Despite being told they would receive discounts or other consideration, the

Vanderhoffs did not receive anything for their referrals.

          165.   On December 4, 2016 the Vanderhoffs were shown handwritten notes, charts,

graphs and other diagrams pertaining to the timeshare, however, these notes, charts, graphs and

diagrams were never provided to the Plaintiffs.

          166.   With each of the successive contracts, the Vanderhoffs were told they needed to

purchase additional points to “clean up what someone else at Wyndam failed to do.”

          167.   The Vanderhoffs purchased the timeshare points for personal, family or household

use.

                                       COUNT I – FRAUD

          COME NOW the Plaintiffs Ivalee Vanderhoff and Leonard Vanderhoff and for Count I of

their Petition against Wyndam Vacation Resorts, Inc. allege and state as follows:

          168.   Plaintiffs adopt and incorporate each and every allegation of Paragraphs 1 through

134 above, as though set forth in full herein.

          169.   Plaintiffs suffered general and special damages proximately caused by the

fraudulent conduct of Wyndam as alleged in this Petition.

          170.   The actions and omissions of Wyndam Vacation Resorts, Inc. as alleged concerning

the terms and conditions of the contracts were made with the intent to defraud the Vanderhoffs.




           Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 19 of 27
                                                                                                        Electronically Filed - Taney - September 20, 2019 - 12:10 PM
       171.    Wyndam made the representations with the intent that the Vanderhoffs would rely

upon those representations in deciding whether to buy the timeshares.

       172.    The representations were material to the purchase of the timeshares.

       173.    The representations were false.

       174.    Wyndam failed to use ordinary care in making such representations.

       175.    The Vanderhoffs relied upon the representations in making their decisions to enter

the contracts and such reliance was reasonable.

       176.    As a direct and proximate result of such representations, the Vanderhoffs sustained

general and special damages.

       177.    Wyndam has a pattern and practice of misrepresenting or concealing the true nature

of their contracts that their customers were signing.

       178.    The conduct of Wyndam was willful, wanton and malicious, done with reckless or

conscious disregard for Plaintiffs’ rights, was outrageous because of evil motive or reckless

disregard for Plaintiffs’ rights and the rights of others, and was done without just cause or excuse

and Plaintiffs are therefore entitled to an award of punitive damages to punish this Defendant and

to deter this Defendant and others similarly situated from engaging in similar conduct in the future.

       WHEREFORE Plaintiffs Ivalee Vanderhoff and Leonard Vanderhoff demand judgment

for actual damages against Wyndam Vacation Resorts, Inc. in an amount that is fair and reasonable

in excess of $25,000, for the cost of this action, for a judgment of punitive damages against

Wyndam Vacation Resorts, Inc., and for such other and further relief as the Court deems just and

equitable in the premises.

           COUNT II – VIOLATIONS OF THE MISSOURI MERCHANDISING
                         PRACTICES ACT, RSMo. §407.020

       COME NOW the Plaintiffs and for Count II of their Petition, allege and state as follows:




        Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 20 of 27
                                                                                                      Electronically Filed - Taney - September 20, 2019 - 12:10 PM
       179.    Plaintiffs adopt and incorporate each and every allegation of Paragraphs 1 through

145 above as though set forth in full herein.

       180.    Wyndam’s conduct during the course of their business both before, during and after

the sale as alleged constitute a violation of RSMo. §407.020 and Attorney General Regulations

15CSR 60-7.010 through 15CSR 60-9.110, having the force of law, particularly including, but not

limited to:

               (a)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told the meeting would last one hour. However, all the
                       meetings lasted two hours or longer.

               (b)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam the purchase of the points was an
                       investment.

               (c)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam the points would increase in value and
                       could be sold at a profit.

               (d)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam the points could be rented to pay for
                       maintenance fees.

               (e)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam the points could be rented to make
                       additional income.

               (f)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam they needed to purchase more points
                       to make their membership current or able to use.

               (g)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam they would be able to utilize their
                       points in order to vacation anywhere at anytime.

               (h)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam this was a one-day-deal and must be
                       signed that day or the deal would be lost forever.

               (i)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam they had a right to cancel the contract.




         Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 21 of 27
                                                                                                        Electronically Filed - Taney - September 20, 2019 - 12:10 PM
               (j)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were given descriptions of the closing documents by
                       Wyndam. However, they were not provided a copy of those documents at
                       that time.

               (k)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam their sales agent would be their
                       personal representative to answer questions and to help them rent the
                       timeshare points in the future.
               (l)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were told by Wyndam’s sales agent the Vanderhoffs would
                       receive credits or discounts for referring new people to purchase points.

               (m)     The Vanderhoffs did, in fact, refer people to Wyndam.

               (n)     Despite being told they would receive discounts or other consideration, the
                       Vanderhoffs did not receive anything for their referrals for any of the
                       contracts.

               (o)     In the multiple meetings the Vanderhoffs attended regarding each of these
                       contracts, they were shown handwritten notes, charts, graphs and other
                       diagrams pertaining to the timeshare, however, these notes, charts, graphs
                       and diagrams were never provided to the Plaintiffs for any of the contracts.

       181.    As a proximate result of the breaches of §407.020 Plaintiffs have suffered general

and special damages as alleged in this Petition.

       182.    The conduct of Wyndam was willful, wanton and malicious, done with reckless or

conscious disregard for Plaintiffs’ rights, was outrageous because of evil motive or reckless

disregard for Plaintiffs’ rights and the rights of others and was done without just cause or excuse

and Plaintiffs’ are therefore entitled to an award of punitive damages to punish this Defendant and

to deter this Defendant and others similarly situated from engaging in similar conduct in the future.

       183.    Pursuant to §407.025, Plaintiffs are entitled to recover their actual damages,

punitive damages, and attorneys’ fees for Wyndam’s violations of §407.020.

       WHEREFORE, the Plaintiffs demand judgment for their actual damages in an amount in

excess of $25,000 against Wyndam Vacation Resorts, Inc., for the cost of this action, for




        Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 22 of 27
                                                                                                    Electronically Filed - Taney - September 20, 2019 - 12:10 PM
reasonable attorneys’ fees, for a judgment for punitive damages against Wyndam Vacation

Resorts, Inc. and for such other and further relief as the Court deems just and equitable in the

premises.

                    COUNT III -- NEGLIGENCE MISREPRESENTATION

       COMES NOW the Plaintiffs and for Count III of their Petition for Damages, allege and

state as follows:

       184.    Plaintiffs adopt and incorporate each and every allegation in Paragraphs 1 through

150 above as though set forth in full herein.

       185.    The conduct, omissions, concealment and actions of Wyndam constitute negligence

misrepresentation.

       186.    Wyndam made their misrepresentation with the intent that the Vanderhoffs would

rely upon those representations in deciding whether or not to make the purchases.

       187.    The representations were material to the purchases.

       188.    The representations were false.

       189.    Wyndam failed to use ordinary care in making such representations, and such

representations were made by Wyndam without knowledge as to whether they were true or not.

       190.    The Vanderhoffs relied upon the representations in making their decision to enter

the contracts and such reliance was reasonable.

       191.    As a direct and proximate result of such representations, the Vanderhoffs have

sustained both general and special damages.

       192.    Wyndam had a pattern and practice of misrepresenting or concealing the true nature

of their contracts that their customers were signing.




         Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 23 of 27
                                                                                                                             Electronically Filed - Taney - September 20, 2019 - 12:10 PM
          193.       This conduct of Wyndam was willful, wanton and malicious, done with reckless or

conscious disregard for the Plaintiffs’ rights, was outrageous because of evil motive or reckless

disregard for Plaintiffs’ rights and the rights of others, and was done without just cause or excuse

and the Vanderhoffs are therefore entitled to an award of punitive damages to punish this

Defendant and to deter this Defendant and others similarly situated from engaging in similar

conduct in the future.

          194.       Plaintiffs made down payments to Wyndham for several of the contracts while the

contracts were being signed.

          WHEREFORE, Plaintiffs Ivalee Vanderhoff and Leonard Vanderhoff demand judgment

for actual damages in an amount in excess of $25,000 against Wyndam Vacation Resorts, Inc., for

the costs of this action, for judgment for punitive damages, and for such other and further relief as

the Court deems just and equitable in the premises.

                                                  DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a jury trial on all issues.


                                                               Respectfully submitted by:

                                                               THE BACKER LAW FIRM, LLC


                                                               By:__/s/ Joseph M. Backer____________________
                                                                      JOSEPH M. BACKER, MO#37550
                                                                      14801 E. 42nd Street S.
                                                                      Suite 100
                                                                      Independence, Mo 64055
                                                                      Telephone: (816) 283-8500
                                                                      Facsimile: (816) 283-8501
                                                                      jbacker@backerlaw.net

                                                                         ATTORNEY FOR PLAINTIFF

\\backer2018\shared\KC\2500 Timeshares\2500-003 Vanderhoff, Ivalee\Pleadings\2019.09.20 Plfts Petition for Damages.jb.docx




            Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 24 of 27
             IN THE 46TH JUDICIAL CIRCUIT, TANEY COUNTY, MISSOURI

Judge or Division:                                              Case Number: 1946-CC00198
JEFFREY M MERRELL
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
IVALEE G VANDERHOFF ETAL                                        JOSEPH M. BACKER
                                                                14801 E. 42ND STREET SOUTH
                                                                SUITE 100
                                                          vs.   INDEPENDANCE, MO 64055
Defendant/Respondent:                                           Court Address:
WYNDAM VACATION RESORTS INC                                     266 MAIN STREET
Nature of Suit:                                                 PO BOX 129
CC Other Tort                                                   FORSYTH, MO 65653                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: WYNDAM VACATION RESORTS INC
                            Alias:
 CORP CREATIONS NETWRK
 12747 OLIVE BLVD NO 300
 SAINT LOUIS, MO 63141
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                           09/23/2019
                                     _______________________________                           /s/ Amy Strahan,tm
                                                                                   ______________________________________________________
       TANEY COUNTY                                Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-475              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19
                                                                   54.13, and Page    25 of– 27
                                                                              54.20; 506.120 506.140, and 506.150 RSMo
                                                                  Electronically Filed - Taney - October 03, 2019 - 11:30 AM




Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 26 of 27
                                                                  Electronically Filed - Taney - October 03, 2019 - 11:30 AM




Case 6:19-cv-03390-RK Document 1-2 Filed 10/31/19 Page 27 of 27
